Citation Nr: 0921893	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  03-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the left foot, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected corns and calluses of the right foot, 
currently evaluated 10 percent disabling.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 15, 1975 until 
June 11, 1975; from May 16, 1976 to October 15, 1976; and 
from September 7, 1977 to January 18, 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

In February 2004, the Veteran presented sworn testimony 
during a personal hearing before a RO hearing officer.  The 
Veteran also testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Milwaukee RO in April 2005.  Transcripts of both hearings 
have been associated with the Veteran's VA claims folder.

In August 2007, the Board remanded the Veteran's case for 
additional development.  A supplemental statement of the case 
(SSOC) was issued in February 2009 by the VA Appeals 
Management Center (AMC) which continued the 10 percent 
disability rating assigned to the Veteran's bilateral corns 
and calluses and denied his claim of entitlement of TDIU.  
The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for flat feet, was granted by the Board in August 
2007.  A December 2007 AMC rating decision assigned a 10 
percent rating for the service-connected bilateral pes 
planus, effective November 15, 2002.  To the Board's 
knowledge, the Veteran has not disagreed with the assigned 
rating or its effective date.  That matter is therefore 
resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. 


REMAND

As was noted in the Introduction, the Board's August 2007 
decision granted service connection for pes planus and 
deferred action on the Veteran's bilateral corns and calluses 
and TDIU claims until an initial disability rating could be 
assigned for the pes planus disability.  Once this had been 
completed, the Board requested that the Veteran's claims be 
readjudicated and the case be returned to the Board. 

A review of the record indicates that the AMC assigned a 10 
percent disability rating for the Veteran's service-connected 
pes planus in a December 2007 rating decision.  The issues of 
entitlement to an increased disability rating for bilateral 
corns and calluses and entitlement to TDIU were then 
readjudicated in a February 2009 SSOC.  

Following the issuance of the SSOC, in an April 2009 letter, 
the Veteran's representative requested that the claims folder 
be transferred from the AMC to the Milwaukee RO so that 
additional arguments could be made on the Veteran's behalf.  
This was not accomplished.

The Veteran's service organization doe not have an office in 
Washington, DC.  
In order to ensure due process, the Board believes that the 
claims folder should be sent to the RO so that the Veteran's 
accredited representative can prepare a VA for 646 or similar 
document for inclusion in the claims folder.  The case should 
then be returned to the Board.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should transfer the Veteran's 
claims folder to the Milwaukee RO so that 
the Veteran's representative may submit 
additional argument or evidence. 

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

